McCORD, Judge
(concurring in part and dissenting in part).
I concur as to the award of attorneys’ fee for the wife’s former attorneys, but I otherwise dissent. During the course of this marriage, the husband accumulated an estate of the value of from one to one and one-half million dollars while the wife maintained the home and looked after the children. In my view it was an abuse of discretion for the trial court not to have allowed the wife a more substantial share of the estate — at least full title to the home. See Brown v. Brown, Fla.App. 1st, 300 So.2d 719 (1974).